NUMBER 13-20-00478-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JAKE CISNEROS,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


            SUPPLEMENTAL ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      Before the Court is appellant’s motion for extension of time to complete appeal

status. On December 23, 2020, we abated this cause and remanded the matter to the

trial court for a hearing to determine whether the appellant has the right of appeal. On

March 10, 2021, appellant’s counsel filed correspondence indicating appellant expressed

a desire to withdraw this appeal. On March 15, 2021, we issued a supplemental order of
abatement which instructed the trial court to determine whether appellant desires to

abandon this appeal.

       To date, we have not received the trial court’s findings of fact required by our

previous orders of abatement. Therefore, appellant’s motion for extension of time is

GRANTED. Furthermore, the trial court is ORDERED to hold a hearing to determine

whether appellant has abandoned the appeal, and, if not, what steps are necessary to

avoid further delay and to preserve the parties’ rights; the trial court shall enter any orders

to avoid further delay and to preserve the parties’ rights; finally, the trial court shall cause

a supplemental clerk's record and supplemental reporter’s record to be filed with the Clerk

of this Court within thirty days from the date of this order.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of July, 2021.




                                               2